Exhibit 24.1 LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Timothy M. Manganello Print Name: Timothy M. Mangenello LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Robin J. Adams Print Name: Robin J. Adams LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Phyllis O. Bonanno Print Name: Phyllis O. Bonanno LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ David T. Brown Print Name: David T. Brown LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Jan Carlson Print Name: Jan Carlson LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Dennis C. Cuneo Print Name: Dennis C. Cuneo LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Jere A. Drummond Print Name: Jere A. Drummond LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ John R. McKernan, Jr. Print Name: John R. McKernan, Jr. LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Alexis P. Michas Print Name: Alexis P. Michas LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Ernest J. Novak, Jr. Print Name: Ernest J. Novak, Jr. LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Richard O. Schaum Print Name: Richard O. Schaum LIMITED POWER OF ATTORNEY The undersigned, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner Inc., appoints TIMOTHY M. MANGANELLO, ROBIN J. ADAMS, and JOHN J. GASPAROVIC, or any of them, his or her attorney or attorneys, with full power of substitution, to execute in his or her name, in his or her capacity as a director or officer, or both, as the case may be, of BorgWarner, Inc., a Form S-3 Registration Statement of BorgWarner Inc. relating to its debt securities, preferred stock, voting common stock, non-voting common stock, depositary shares, and warrants, and any and all pre-effective or post-effective amendments and supplements to such Registration Statement, and to file the same with all exhibits thereto and all other documents in connection therewith with the Securities and Exchange Commission. Date: February 9, 2011 /s/ Thomas T. Stallkamp Print Name: Thomas T. Stallkamp
